                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
 UNITED STATES OF AMERICA,                                        DATE FILED: 3/19/2020
                       -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, GREGORY
 SKELTON, ROSS COHEN, SETH FISHMAN,                                  1:20-cr-160
 LISA GIANNELLI, JORDAN FISHMAN, RICK
 DANE, JR., CHRISTOPHER OAKES, JASON                                   ORDER
 SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY,
 JR., ALEXANDER CHAN, HENRY ARGUETA,
 NICHOLAS SURICK, REBECCA LINKE, and
 CHRISTOPHER MARINO.

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On further review, the waiver of appearance filed by Defendant Gregory Skelton [ECF

#86] is deficient. The waiver does not comply with Federal Rule of Criminal Procedure 10(b)

because it is not signed by counsel. The Court’s previous order [ECF #96] is vacated and the

motion to waive Defendant Skelton’s appearance is DENIED. Defendant Skelton may refile a

waiver compliant with the Rules. Unless such a waiver is filed and accepted by the Court, both

Mr. Skelton and his counsel must appear in person at the arraignment scheduled for March 23,

2020.

SO ORDERED.

                                                   _________________________________
Date: March 19, 2020                               MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
